Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Closes $11.5M Private Placement /NOT FOR DISSEMINATION IN THE UNITED STATES OR OVER UNITED STATES NEWSWIRES/ Shares Issued and Outstanding: 72,107,923 TSX: MPV NY- AMEX: MDM TORONTO, May 18 /CNW/ - Mountain Province Diamonds Inc. ("Mountain Province", the "Company") (TSX: MPV, NY-AMEX: MDM) today announced the closing of the previously announced non-brokered private placement for gross proceeds of approximately $11.5M. Under the placement, the Company issued 5,476,177 common shares at a price of $2.10 per share. Subscribers include JP Morgan, Capital Group, Colonial First State and CQS/City Natural Resources.
